UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBERT MAILLET,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00004-MR-DLH-1)


Submitted:   August 19, 2016                 Decided:   September 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Maillet pled guilty, pursuant to a plea agreement, to

receiving     child    pornography,            in    violation        of   18    U.S.C.

§ 2252A(a)(2)       (2012),    and    possessing         child       pornography,    in

violation of 18 U.S.C. § 2252A(a)(5)(B) (2012). The district court

imposed a downward variant sentence of 148 months’ imprisonment

and a lifetime term of supervised release.                    Counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal.                      In his pro se

supplemental       briefs,    Maillet      questioned         the     procedural     and

substantive    reasonableness        of    his      terms     of    imprisonment    and

supervised release and asserted that counsel rendered ineffective

assistance    at    sentencing.       We       ordered   supplemental       briefing,

directing    the    parties   to     address        whether    the    district     court

violated the Double Jeopardy Clause by convicting and sentencing

Maillet for both receiving and possessing child pornography.                        The

Government now moves to dismiss the appeal pursuant to the appeal

waiver provision in Maillet’s plea agreement.                        Maillet opposes

dismissal.      We grant the Government’s motion and dismiss the

appeal.

     “We review the validity of an appeal waiver de novo, and will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”            United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013) (internal quotation marks omitted).                        “The

                                           2
validity of an appeal waiver depends on whether the defendant

knowingly and intelligently agreed to waive the right to appeal.”

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).                      To

determine whether a waiver is knowing and intelligent, we examine

“the   totality   of    the    circumstances    .    .   .   ,     including    the

background, experience, and conduct of the accused.” Id. (internal

quotation   marks   omitted).          “Generally,   if      a    district   court

questions a defendant regarding the waiver of appellate rights

during the [plea] colloquy and the record indicates that the

defendant understood the full significance of the waiver, the

waiver is valid.”       Copeland, 707 F.3d at 528 (internal quotation

marks omitted).

       In his plea agreement, Maillet waived his right to appeal his

convictions and “whatever sentence is imposed,” reserving only his

right to appeal based on ineffective assistance of counsel and

prosecutorial misconduct.        The language of this appeal waiver is

clear and unambiguous, and our review of the record reveals that

Maillet    understood    its    full    significance.            Accordingly,   we

conclude that Maillet’s appeal waiver is valid and enforceable.

       We also conclude that Maillet’s double jeopardy argument and

his challenges to the reasonableness of his sentence fall squarely

within the scope of the waiver.             Although Maillet’s ineffective

assistance claims are not waived, they are not cognizable on direct

appeal “[b]ecause there is no conclusive evidence of ineffective

                                        3
assistance on the face of this record.”    United States v. Faulls,

821 F.3d 502, 508 (4th Cir. 2016).        Thus, Maillet’s “claim[s]

should be raised, if at all, in a 28 U.S.C. § 2255 motion.”    Id.

     We have thoroughly reviewed the record in accordance with

Anders and have identified no potentially meritorious issues that

fall outside the scope of the appeal waiver.     We therefore grant

the Government’s motion and dismiss Maillet’s appeal.    This court

requires that counsel inform Maillet, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Maillet requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Maillet.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          DISMISSED




                                4